Citation Nr: 0022696	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
formerly rated as psychophysiologic gastrointestinal (GI) 
reaction, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision that denied an 
increased evaluation for psychophysiologic GI reaction (rated 
10 percent).  A March 2000 RO rating decision assigned a 
separate 20 percent evaluation for ankylosing spondylitis of 
the cervical spine due to Crohn's disease, a separate 
10 percent evaluation for ankylosing spondylitis of the 
sacroiliac joints due to Crohn's disease, a separate 
10 percent evaluation for major depressive disorder, formerly 
rated as psychophysiologic GI reaction, and a separate 
10 percent evaluation for Crohn's disease, formerly rated as  
psychophysiologic GI reaction.  The veteran continues to 
disagree with the evaluation assigned for the Crohn's 
disease, requesting a 30 percent evaluation for this 
condition.


REMAND


The veteran underwent a VA medical examination in October 
1999.  The report of this examination notes that a 
colonoscopy was performed in October 1999 and that a report 
of this study would be made available.  A review of the 
evidence in the veteran's claims folders does not show the 
presence of this report.  This relevant evidence should be 
obtained an associated with the appellate record.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Private medical reports of the veteran's treatment from 1998 
to 2000 indicate that he has frequent bowel movements that 
are occasionally blood or watery.  The overall evidence 
leaves the Board uncertain as to the current severity of his 
Crohn's disease.  The duty to assist the veteran includes 
providing him with a thorough and contemporaneous medical 
examination that takes into account prior medical 
evaluations.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  VA medical reports of the veteran's 
treatment since October 1999, including 
the report of colonoscopy in October 
1999, should be obtained and associated 
with the appellate record.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his Crohn's disease.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should express an opinion as 
to the severity of the Crohn's disease, 
including whether exacerbations are 
frequent or infrequent, whether there is 
resulting malnutrition or anemia, and 
whether the veteran's health is only fair 
during remissions.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




